NO. 07-08-0114-CV

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                        PANEL D

                                   AUGUST 6, 2009
                           ______________________________

                      In the Matter of the Marriage of JANE Y. MEIWES
                                 and STEPHEN E. MEIWES
                           _________________________________

             FROM THE 64TH DISTRICT COURT OF CASTRO COUNTY;

           NO. A8424-0507; HON. ROBERT W. KINKAID, JR., PRESIDING
                      _______________________________

                                 Memorandum Opinion
                           _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Stephen E. Meiwes appeals from the entry of a protective order. He claims the entry

of that order was in error because 1) the trial court should have granted his special

appearance, quashed service, and delayed hearing the motion for such order, and 2) no

notice was given that Cody Meiwes sought protection under the order though he was

granted protection. We reform the order and affirm it.

      Issue 1 - Motion to Strike Service

      Through his first point, Meiwes effectively contends that the protective order is void

since he was denied due process. He purportedly was denied due process because he

was served with several citations which informed him of different hearing dates. We

overrule the issue.
       The record illustrates that the trial court initially scheduled December 13, 2007, as

the date on which the motion would be heard. Later, that hearing was rescheduled for

December 28, 2007, and, according to the sheriff’s return, Meiwes received notice of that

change via citation served on December 13, 2007. Thereafter, the hearing date was

postponed to January 10, 2008. Citation containing notice of that change and the new date

was served on him on December 27, 2007, according to the sheriff’s return.

       More importantly, Meiwes, through his counsel, sent the trial court’s coordinator a

letter dated December 26, 2007. Through it, he disclosed that on December 12, 2007 (the

day before the first hearing date), he received a phone call from counsel for the movant

who told him that 1) the December 13 hearing date would be passed, 2) though the hearing

was rescheduled for December 28, the trial court would be unavailable, and 3) the ultimate

hearing date would be January 10. He closed his missive to the coordinator by stating, “[i]f

there [sic] a hearing on December 28, 2007 in the above case that Mr. Meiwes needs to

attend, then please contact me immediately.” He does not cite us to anything of record

illustrating that after December 26, he believed the hearing was going to be held on some

day other than January 10. Finally, Meiwes, through his attorney, appeared at the January

10 proceeding.

       Per statute, a respondent to an application for a protective order is entitled to receive

“service of notice of an application for protective order.” TEX . FAM . CODE ANN . §82.043(a)

(Vernon 2008). The notice of the application must “show the date, time, and place of

hearing . . . .” Id. §82.041(a)(6). Given these statutes, the evidence that they were

complied with, the truism that due process simply requires that notice be reasonably

calculated to apprise interested parties of the pendency of the action and afford them the

                                               2
opportunity to present their objections, Ibrahim v. Young, 253 S.W.3d 790, 805 (Tex.

App.–Eastland 2008, pet. denied); $24,156 in U.S. Currency v. State, 247 S.W.3d 739, 744

(Tex. App.–Texarkana 2008, no pet.), the undisputed evidence that appellant knew of the

January 10 hearing date by December 12, the undisputed evidence that Meiwes appeared

at and participated in the January 10 hearing via his attorney, and his current failure to

assert, much less illustrate, harm, we cannot but reject the complaint before us.

      Issue 2 - Inclusion of Cody Meiwes as a Protected Party

      As for his second complaint, Meiwes argues that the protective order improperly

included his son (Cody Meiwes) as a protected party though Cody did not apply for

protection.1 In response, appellee informed this court that “. . . although not void, [the

order] should be modified to remove protection in favor of Cody Meiwes, a non-applicant

and non-party to the proceedings.” Given the latter concession, we will reform the trial

court’s order to delete any reference to Cody Meiwes as a protected party.

       The trial court’s protective order is modified to remove allusion to Cody Meiwes from

the scope of protection accorded by that order and is affirmed as modified.



                                                        Brian Quinn
                                                        Chief Justice




      1
          Nothing indicates that Cody is a minor.

                                                    3